Citation Nr: 1825979	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-31 888	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 8, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law 


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 2000 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated December 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction is currently with the RO in St. Petersburg, Florida.

By way of procedural history, the Veteran filed a claim for service-connection for PTSD in October 2007.  The claim was denied in an August 2008 rating decision, and the Veteran timely filed a notice of disagreement (NOD) in August 2008.  The RO issued a Statement of the Case (SOC) in December 2009.  Although the Veteran filed a substantive appeal (VA Form 9), it was not received by VA until March 8, 2010, and therefore was deemed by RO to be untimely filed.  The RO treated the appeal as a new claim for service connection.  In a December 2010 rating decision, the RO granted service connection for PTSD assigning an effective date of March 8, 2010. 

In January 2011, the Veteran requested reconsideration of the effective date of service connection, acknowledging that his substantive appeal was not timely filed, and asserting that the effects of his PTSD rendered him unable to remember the filing deadline.  An April 2011 rating decision denied an earlier effective date.  In May 2011, the Veteran timely filed a NOD, and the RO issued a SOC in October 2012 reflecting that an earlier effective date was denied.  In November 2012, the Veteran timely filed a substantive appeal (VA Form 9) of the effective date of service connection.  VA certified the Veteran's appeal of the effective date decision for service-connection for PTSD in May 2016.

In November 2016, the Board remanded the claim to afford the Veteran a video-conference hearing he had requested when initiating his appeal.  VA scheduled a hearing to be held in May 2017 at the St. Petersburg, Florida RO, and notified the Veteran by letter of the date and time of the hearing.  The Veteran then notified VA he would be unable to attend the May hearing, and it was rescheduled for August 2017; the Veteran was notified by letter of the date and time of the August 2017 hearing.  Prior to the August 2017 scheduled hearing, the Veteran withdrew his request for a hearing, specifying that the Board should continue to adjudicate his appeal.  Therefore, the request for a hearing is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2017).

In October 2017 and December 2017, the Veteran's attorney filed motions for an extension of time to allow for the submission of additional information in support of the Veteran's appeal.  The Board granted the motion on December 20, 2017, allowing 90 days from that date for the submission of additional evidence and/or argument in support of the Veteran's appeal.  By letter dated March 2, 2018, the Veteran's attorney notified the Board that "All additional evidence cited is being sent via USPS mail.  This is our final submission in support of the appeal and we waive any remaining time to send additional evidence or arguments.  Please forward the case to the Board for a decision."  The letter enclosed a waiver of agency of original jurisdiction (AOJ) consideration of additional evidence in the first instance.  Subsequently, the attorney timely submitted additional documents, including statements from the Veteran's family members, which have been associated with the Veteran's claims folder.

The issues of entitlement to an earlier effective date for the assignment of the 50 percent rating for PTSD, as well as for an increased rating for PTSD, are raised by the record.  See counsel's March 2018 argument.  The Board does not have jurisdiction of those issues and are therefore REFERRED to the Agency of Original Jurisdiction for the appropriate development.


FINDINGS OF FACT

1.  The postmark of the Veteran's substantive appeal received by the RO on March 8, 2010 is not of record, but the appeal form bears a VA mailroom receipt stamp dated March 8, 2010.   

2.  The substantive appeal is presumed to have been timely filed.  

3.  VA received the Veteran's original claim for service connection for PTSD with depressive disorder, not otherwise specified on October 29, 2007, which is more than one year after his discharge from service.



CONCLUSIONS OF LAW

1.  The Veteran's substantive appeal received by VA on March 8, 2010 was timely filed.  38 U.S.C. § 7105(d)(3) (2012); 38 C.F.R. §§ 20.302, 20.305 (2017).

2.  The criteria for an effective date of October 29, 2007, but no earlier, for the grant of service connection for PTSD with depressive disorder, not otherwise specified, have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Claim for Earlier Effective Date for the Award of Service Connection for PTSD

The Veteran seeks an earlier effective date.  Initially, the Board notes that the Veteran's January 2011 and May 2011 statements expressing disagreement with the effective date of the award of service connection for PTSD in the December 2010 rating decision were a part of or continuation of his appeal and not a "freestanding" claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (there can be no valid "freestanding" earlier effective date claim raised at any time after a RO decision becomes final).

Timeliness of Substantive Appeal - The basis of the RO's denial of an earlier effective date was that it found that the substantive appeal was untimely filed.

A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC or within the remainder of the one-year period from the date of mailing of the rating decision being appealed.  38 U.S.C. § 7105(d)(3); 38 C.F.R. §§ 20.200, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  Additionally, the deadline for filing a substantive appeal may be (1) extended for good cause if the claimant files a request in writing during the appeal period, 38 C.F.R. § 20.303; or (2) equitably tolled, Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).  When a SOC is issued, the claimant and representative will also be furnished: information on the right to file, and the time limit for filing, a substantive appeal; information on hearing and representation rights; and a VA Form 9 (Appeal to the Board).  38 C.F.R. § 19.30(b).  Proper completion and filing of a substantive appeal are the last actions that a claimant must take to perfect an appeal.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.202.

Regardless of whether the Veteran actually timely submitted a substantive appeal, the United States Court of Appeals for Veterans Claims (Court) has held that receipt of a substantive appeal is not purely jurisdictional and that the Board may waive the timeliness requirement of that document. See Percy v. Shinseki, 23 Vet. App. 37, 45   (2009).

Here, the Veteran's October 29, 2007 claim for service connection for PTSD was originally denied in August 2008.  The Veteran was informed of the decision and of his appellate rights in a letter dated August 14, 2008, and on August 29, 2008 he submitted a timely NOD.  The RO issued a SOC on December 29, 2009.  The December 29, 2009 SOC cover letter included the requisite notice information, and a VA Form 9 was included as an enclosure.  The letter notified the Veteran that he must file an appeal with the RO within 60 days of the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying of the action that had been appealed.  The letter also informed the Veteran that an extension could be requested.

The one year time period following the August 2008 rating decision had expired by the time the SOC was issued on December 29, 2009.  As such, the Veteran had 60 days from the date shown on the SOC, December 29, 2009, to submit his substantive appeal.  38 C.F.R. § 20.302(b).  Where, as here, the 60 day time limit expired on a Saturday, in this case February 27, 2010, pursuant to 38 C.F.R. § 20.305(b) the filing deadline was actually the next succeeding workday, Monday, March 1, 2010.  VA regulations provide that a response postmarked prior to the expiration of the filing period will be accepted as having been timely filed.  

In the event that, as here, the postmark is not of record, the postmark date will be presumed by VA to be five days prior to the date of receipt of the appeal, excluding Saturdays, Sundays and legal holidays.  38 C.F.R. § 20.305(a).  The record reflects that the Veteran's substantive appeal bears a VA mailroom receipt stamp dated March 8, 2010.  Five days prior to March 8, 2010 excluding Saturday February 27 and Sunday February 28, was March 1, 2010, the last day of the filing period for the Veteran's substantive appeal.

Earlier Effective Date - Having found that the substantive appeal was timely filed, the Board will now address the effective date for the award of service connection for PTSD with depressive disorder, not otherwise specified.  

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110.  Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400. 
The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400  (b)(2)(i).

A review of the record reveals that no claim for service connection for PTSD or any other psychiatric disorder was received within one year of the Veteran's separation from service.  Therefore, the proper effective date for the award of service connection for PTSD with depressive disorder, not otherwise specified is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2).  The "date of entitlement" means the date entitlement is factually ascertainable.  See, e.g. McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (in the context of a service connection claim, the Board must determine when the service-connected disability manifested itself under all of the facts found).

As noted above, VA received the Veteran's original claim for service connection for PTSD on October 29, 2007.  

VA outpatient records dated prior to the receipt of the claim for service connection show that the Veteran had been diagnosed with PTSD.  However, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).   Similarly, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  Therefore, any treatment records dated before the October 2007 claim cannot by themselves serve as the basis for an earlier effective date for the award of service connection.  

The Board concludes that October 29, 2007, is the date of claim; there is no evidence of a prior formal or informal claim for service connection for PTSD or any other psychiatric disability.  

VA regulations provide that the effective date for the award of service connection is the later of the date of receipt of the claim or the date entitlement arose.  

Accordingly, the earliest possible effective date the Veteran may receive is October 29, 2007, the date of receipt of his original claim of service connection for PTSD. 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  The Board therefore grants herein an effective date of October 29, 2007, but not earlier, for the grant of service connection for PTSD with depressive disorder, not otherwise specified.

ORDER

An effective date of October 29, 2007, but no earlier, for the award of service connection for PTSD with depressive disorder, not otherwise specified, is granted, subject to the laws and regulations governing payment of monetary benefits.



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


